This was a suit by appellee to recover the value of certain personal property — household goods and furnishings — under an insurance policy issued by appellant to appellee.
We will not undertake to detail the evidence.
Suffice to say, appellant defended on the alleged ground appellee procured certain persons to set fire to and destroy the insured property.
The case, as tried, involved a clear cut question of fact — that is, Did or not appellee purposely and fraudulently bring about the destruction of his said property, in order to collect from appellant the amount of the insurance thereon?
We have examined the few exceptions reserved on the taking of testimony, in the light of appellant's brief filed here. But none of same, which are discussed in said brief, appears to us worthy of separate treatment.
Upon appellant's motion to set aside the verdict of the jury, the trial court — while overruling said motion — deprived appellee of any interest on the amount of $400 which he recovered by the verdict of the jury. And ordered, in effect, said verdict for $400 (the $1,100 where it appears in his entry is patently self-correcting, and is plainly intended for $400), together with the judgment rendered thereon, to stand as the total amount for which appellee might have execution.
For aught pointed out to us this action by the lower court was within his province, and without error.
The testimony being in direct conflict as to the main — only — issue litigated, there is no sufficient reason for our overturning the action of the lower court in denying, as he did deny, appellant's motion for a new trial.
The judgment appealed from is affirmed.
Affirmed.